Citation Nr: 1114809	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to an initial evaluation in excess of 70 percent for major depressive disorder with alcohol abuse.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1993 to August 1996 and July 1998 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU.  The Veteran timely appealed that issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran applied for and was denied Social Security Administration (SSA) disability benefits.  Those records may potentially be relevant to the Veteran's TDIU claim, and thus on remand attempts to obtain those records should be made.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Additionally, the Veteran underwent a January 2009 VA psychiatric examination, during which he reported several times that he was unable to work due to his psychiatric disorder.  However, the VA examiner did not render an opinion on whether the Veteran was able to obtain and maintain substantially gainful employment, instead only addressing whether the Veteran was "mentally capable" of performing activities of daily living.  Thus, the Board finds that another VA examination is necessary in this case in order to properly assess whether the Veteran is unemployable as a result of his service-connected psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, the Board notes that the Veteran was service-connected for his major depressive disorder in an April 2007 rating decision, at which time he was assigned a 70 percent disability evaluation, effective May 16, 2005-the date on which he filed his claim to reopen.  In a February 2008 notice of disagreement with the TDIU issue, the Veteran specifically references the April 2007 rating decision.  Moreover, he specifically indicated in that statement that he was "asking for an increase in [his] disability rating."  The Board construes these statements to be a notice of disagreement with his assigned 70 percent disability evaluation for his major depressive disorder.  See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  

Since the Veteran properly submitted a notice of disagreement within a year of the initial assignment of his disability evaluation for his major depressive disorder, he has properly initiated the appeals process in regard to that claim.  See 38 C.F.R. § 20.200 (2010).  Accordingly, VA has a duty to issue a statement of the case on that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand is necessary as to these issues.

Finally, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 38 C.F.R. § 19.26 (2010), including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on his increased evaluation claim for major depressive disorder with alcohol abuse (if he so desires) by filing a timely substantive appeal.  The issues should be returned to the Board only if a timely substantive appeal is received. 

2.  Obtain any relevant VA treatment records from the Durham VA Medical Center, and any other VA medical facility-including the CBOC in Raleigh, North Carolina-that may have treated the Veteran, since February 2010 and associate those documents with the claims file.

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon in considering that claim.  If necessary, contact the Veteran to determine the approximate date of that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, than a memorandum of unavailability should be drafted and added to the record.

4.  Once the above is completed to the extent possible, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred.  

Following a claims file review and examination, and after listing all relevant symptomatology and objective findings, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected major depressive disorder with alcohol abuse precludes the Veteran from obtaining and maintaining substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


